Citation Nr: 0915856	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-28 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the reopened claim should 
be granted.  

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1972 and from November 1973 to September 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for residuals of a 
right eye injury, determined that new and material evidence 
had not been received to reopen a claim for service 
connection for a back condition and continued the previous 
denial, and continued a zero percent evaluation for service-
connected internal derangement of the left knee.  

During the appeal, the RO assigned a 10 percent rating for 
internal derangement of the left knee effective in July 2005.  
As that rating is less than the maximum available rating, the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

As discussed below, the Board has reopened the claim of 
entitlement to service connection for a low back disability; 
however, further development is needed.  The issues of 
service connection for a low back disability and a right eye 
disability, and the issue of entitlement to a rating in 
excess of 10 percent for internal derangement of the left 
knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision in September 1976 denied entitlement to 
service connection for a back condition as a back condition 
was not found on the last examination.  The Veteran did not 
appeal that decision and it became final.

2.  Evidence received since the September 1976 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a low back 
disability, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a low back disability has been 
received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the issue on appeal as to whether new and 
material evidence has been received to reopen a claim for 
service connection for a low back disability, the Board finds 
that VA has substantially satisfied the duties to notify and 
assist.  In view of the disposition of the matter on appeal 
herein by reopening the claim, no useful purpose would be 
served by further discussion or analysis of the VA's duties 
to notify and assist in this case.  Thus, the Board finds 
that further discussion of the duties to notify and assist on 
the issue of whether new and material evidence has been 
received to reopen a claim for service connection for a low 
back disability is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

The Veteran seeks entitlement to service connection for a low 
back disability.  This issue was previously denied by the RO 
in a September 1976 rating decision.  The Veteran was 
notified of the decision and his appeal rights in October 
1976; however, he did not initiate an appeal.  Thus, the 
decision became final.  38 C.F.R. §§ 19.118, 19.153 (1976).  

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108 (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 
211 (1993).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Evidence considered at the time of the prior denial in a 
September 1976 rating decision consisted of service treatment 
records to include a separation examination in June 1976.  

Service treatment records show treatment for low back pain 
without radiation in July 1975 by ice massage and exercises.  
He did not return to the physical therapy clinic for 
treatment after the initial visit.  At a June 1976 separation 
examination the Veteran reported having recurrent low back 
pain since an injury lifting in 1975.  On examination, his 
spine was clinically evaluated as normal.  

Based on review of the above evidence, in an October 1976 
rating decision the RO denied entitlement to service 
connection for a low back condition as that condition was not 
found on the last examination.  Although the Veteran was 
notified of the decision and his appeal rights by an October 
1976 letter dated in October 1976, he did not appeal.  
Therefore the decision became final.

The Veteran submitted another claim for service connection 
for a low back disability in October 1986.  VA outpatient 
treatment records show in May 1982 he complained of a 
recurring back problem since July 1975.  He related a history 
of having injured his low back when helping to pull a 2 1/2 
ton trailer in 1975.  He had two to five episodes a year of 
low back pain since that time.  The clinical findings were 
recorded.  The assessment was history of low back pain 
probably secondary to strain and questioned whether it was 
mechanical.  A May 1982 x-ray of the lumbosacral spine 
revealed grade I spondylolisthesis of L5 over S1 demonstrated 
associated with spondylolysis.  At a subsequent Agent Orange 
Registry examination in May 1982, his spine was noted as 
within normal limits.  The Veteran was scheduled to be seen 
in a VA orthopedic clinic in July 1982 but he failed to 
report.  In September 1984, he sought treatment stating he 
injured his back in service in 1973 and had pain off and on 
since then.  He complained of pain and numbness in both legs 
of two months duration.  The diagnosis was low back pains, 
spondylolisthesis by x-ray.  

The report of a private pre-employment physical in October 
1986 noted the physical examination was normal.  An x-ray 
revealed Grade II spondylolisthesis at L5-S1.  

The Veteran was notified in August 1987 that his claim was 
denied as he failed to report for a scheduled VA examination 
in July 1987.  

A claim was received in July 2005 for service connection for 
a lower back condition.  Additional evidence has been added 
to the record in conjunction with the Veteran's attempt to 
reopen his claim.  

In a November 2005 statement that included a history of his 
low back condition, the Veteran wrote that at Fort Belvoir he 
received a brace and therapy for a back injury.  At Phillip 
Morris Tobacco, he reinjured his back, used a brace and had 
therapy.  He lost his employment.  An x-ray at a VA hospital 
in Richmond, Virginia showed his tail bone was misaligned 
which caused him pain.  He was also seen at a VA hospital in 
Ann Arbor for back symptoms.  

When seen at a VA medical center for a new patient 
examination in August 2005, the review of systems was 
negative for the lumbar spine.  A diagnosis of a low back 
disability was not shown.  

Evidence submitted included service medical records that 
showed in July 1975 the Veteran strained his back pulling a 2 
1/2 ton trailer.  While pulling he felt a sharp pain in his 
lower right back.  Medication was prescribed and he was 
referred to physical therapy.  When seen approximately three 
days later, he had been on medication and exercises but had 
not had relief.  A different medication was prescribed and he 
was to continue with the exercises.  

A private nurse practioner wrote in July 2006 that she had 
seen the Veteran for approximately one year.  He had chronic 
complaints of low back pain reportedly occurring since having 
been in Vietnam.  She had seen a partial medical record from 
service which showed he was seen for low back pain after 
reportedly doing heavy lifting.  He was seen for a low back 
pain strain at that time.  He had decreased range of motion 
to the lower back which might be related to the lumbar strain 
sustained while in the military.  More likely than not, he 
had chronic low back pain which was more likely than not 
related to an injury in Vietnam.  

A September 2006 letter from the private nurse practioner 
indicates that a recent MRI of the lumbar spine showed 
increased manifestations in the Veteran's lumbar area.  A 
review of the medical record showed that the condition began 
while the Veteran was in the military.  

The Veteran also submitted duplicate copies of service 
treatment records and the private medical statements.  

The Board has reviewed the evidence submitted subsequent to 
the September 1976 decision, the last final decision, in the 
context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence received into the record since the September 
1976 rating decision that denied service connection for a low 
back condition includes medical records showing a diagnosis 
of spondylolisthesis of L5 over S1 attributed to 
spondylolisis, VA outpatient treatment records showing 
complaints of recurrent low back pain since service, and an 
opinion expressed by his private medical provider regarding 
his low back disability being related to an injury suffered 
in service.  In the Board's opinion, that evidence, presumed 
credible for this purpose, when viewed with that previously 
of record, is new and material evidence as defined by the 
regulation.  38 C.F.R. § 3.156(a) (2008).  It was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, or in connection with the evidence previously of 
record, does raise a reasonable possibility of substantiating 
the claim.

Accordingly, the claim for entitlement to service connection 
for a low back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002).  To that extent only, the claim is allowed.  The 
issue of entitlement to service connection for a low back 
disability will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.


ORDER


The Veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disability, the appeal is granted to that extent 
only.


REMAND

Further development is needed prior to appellate review.

As discussed in the above decision, the Board has determined 
that new and material evidence has been presented to reopen 
the Veteran's claim for service connection for a low back 
disability.

The Veteran contends that his current low back disability is 
related to a back injury in service.  He has reported 
suffering a back injury in service and also a reinjury of his 
back during his employment at Phillip Morris Tobacco.  
Information should be requested from the Veteran regarding a 
work related back injury at Phillip Morris Tobacco to include 
any pertinent medical records or to submit an authorization 
for VA to obtain such records.  The evidence of record 
includes VA outpatient treatment records showing complaints 
of recurrent low back pain since service, a medical diagnosis 
of spondylolisthesis of L5 over S1 attributed to 
spondylolisis, and a private medical opinion, based on a 
partial medical record from service, that possibly attributed 
the Veteran's chronic low back pain to an injury in service.  
The Board finds that based on the clinical evidence discussed 
above, a medical examination and opinion based on a complete 
review of the claims folder is needed to determine the nature 
and etiology of any current low back disability. 

As the case is being remanded the Veteran should be sent 
notice under the provisions of the VCAA pertinent to evidence 
needed to establish entitlement to service connection for a 
low back disorder.  The VCAA and its implementing regulations 
require VA to provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Veteran also seeks entitlement to service connection for 
residuals of a right eye injury.  Service treatment records 
show that in October 1969 the Veteran hit his right eye on a 
stump and complained of diplopia.  The impression was 
subconjunctival hemorrhage and a contused eye.  Approximately 
two weeks later he complained of blurred vision.  In a 
medical history in November 1972, the Veteran reported having 
or having had eye trouble.  The examiner's general comment 
with regard to all positive answers provided was that the 
Veteran had no current problems.  His eyes were clinically 
evaluated as normal.  In August 1975 the Veteran was seen by 
opthamology for blurred vision in his right eye which he 
reported having injured six years earlier.  He denied eye 
trouble at the separation examination in June 1976 and the 
clinical evaluation for his eyes was normal.  

A private nurse practioner stated in July 2006 that the 
Veteran had chronic complaints of right eye intermittent 
blurriness which he reported occurring since being in 
Vietnam.  She had seen a service treatment record that the 
Veteran had been seen by ophthalmology in regards to a right 
eye concern while in the military.  She provided an opinion 
that more likely than not, the Veteran had right blurred eye 
vision intermittently which was more likely than not related 
to an injury in service.  The Board finds that an additional 
medical opinion is needed to adjudicate the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In written statements, the Veteran has alleged, in essence, 
that his service-connected left knee disability has increased 
in severity since the date of the last VA examination.  The 
Veteran also requests that the issue be remanded for a VA 
examination by an orthopedist in order to determine the 
present level of disability.  The Veteran was last afforded a 
VA examination in February 2006.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not necessarily stale, the Veteran has 
indicated the prior examination was inadequate and that his 
left knee condition has worsened since the date of the latest 
examination.  Because there may have been a significant 
change in the Veteran's left knee disability, the Board finds 
that a new examination is in order.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Accordingly, the case is REMANDED for the following action: 

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2008) and the 
implementing regulations found at 38 
C.F.R. § 3.159 (2008) are fully complied 
with and satisfied with regard to the 
issue of entitlement to service connection 
for a low back disorder.  Additionally, 
notify the Veteran of the information and 
evidence needed to substantiate his claim, 
and what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told of the criteria for award of a 
disability rating and for an effective 
date.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In regard to the claim for an increased 
evaluation for the service-connected left 
knee disorder, the RO must ensure that the 
Veteran has been afforded notice of the 
provisions of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifcally, VA must 
notify the claimant that, to substantiate 
an increased rating claim: (1) the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (2) if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the Secretary 
must provide at least general notice of 
that requirement to the claimant; (3) the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

2.  Request that the Veteran provide 
further information regarding a work 
related back injury at Phillip Morris 
Tobacco to include any pertinent medical 
records or to submit an authorization for 
VA to obtain such records. 

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left knee disability.  The claims folder 
should be made available to and reviewed 
by the examiner, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner's 
report should include range-of-motion 
findings and findings as to any weakness, 
and should set forth all current 
complaints, findings and diagnoses.  The 
report should also discuss the presence or 
absence of pain, as well as functional 
impairment.  The examiner should 
specifically opine as to the impact the 
Veteran's disability has on his 
employability.  A rationale for all 
opinions must be provided.

4.  Schedule the Veteran for a VA 
orthopedic examination by an appropriate 
physician to address the cause of the 
Veteran's currently diagnosed back 
disorder.  The claims folder, to include 
the service treatment records, must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner must indicate in the 
examination report that the claims folder 
was so reviewed.

a.  The examiner should render an 
opinion as to whether, based upon the 
objective evidence of record, it is at 
least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed back disorder(s) 
is/are causally or etiologically related 
to an event which occurred in service, 
to include any reported back injury 
therein, or whether such a causation or 
etiology is unlikely (less than 50 
percent probability).  In doing so, the 
examiner should acknowledge the 
Veteran's report of a continuity of 
symptoms.

b.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

c.  If it cannot be determined whether 
the Veteran's current back disorder(s) 
is/are causally related to service, on a 
medical or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so state in the report, and 
explain why this is so.

d.  All indicated special studies deemed 
necessary to render the requested 
opinions must be conducted, and the 
examiner must provide a complete 
rationale for any opinions expressed.

5.  Schedule the Veteran for a VA 
ophthalmology examination to ascertain the 
nature and etiology of any right eye 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner, and the 
examination report should reflect that the 
claims folder was reviewed.  The examiner 
must opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran has any 
right eye disability that is related to or 
had its onset in service.  In doing so, 
the examiner should acknowledge the 
Veteran's report of a continuity of 
symptoms.

6.  Then, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


